          Case 8:19-bk-11550-TA                   Doc 42 Filed 08/22/19 Entered 08/22/19 11:23:23                                     Desc
                                                    Main Document Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 Dana M. Douglas (SBN 220053)
 Attorney at Law
 11024 Balboa Blvd., No. 431
                                                                                                        FILED & ENTERED
 Granada Hills, CA 91344
 MAILING ADDRESS:                                                                                               AUG 22 2019
 4712 Admiralty Way #1001
 Marina del Rey, CA 90292
 818-360-8295                                                                                             CLERK U.S. BANKRUPTCY COURT
                                                                                                          Central District of California
 dana@danamdouglaslaw.com                                                                                 BY steinber DEPUTY CLERK




                                                                                               CHANGES MADE BY COURT
     Individual appearing without attorney
     Attorney for Movant

                                         UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

 In re:                                                                     CASE NO.:          8:19-bk-11550-TA
                                                                            CHAPTER:           7

                                                                                    ORDER GRANTING MOTION
                                                                                 FOR ORDER IMPOSING A STAY OR
          ALAIN AZOULAY,                                                        CONTINUING THE AUTOMATIC STAY IN
                                                                                             PART

                                                                            DATE:                     6/25/2019
                                                                            TIME:                     10:30 am
                                                                            COURTROOM:                5B
                                                                            PLACE:                    US Bankruptcy Court
                                                                                                      411 W. Fourth St.
                                                                                                      Santa Ana, CA 92701
                                                            Debtor(s).



 Movant (name):
                           ALAIN AZOULAY

1. The Motion was:                   Opposed                     Unopposed                    Settled by stipulation

2. The Motion affects the following property (Property):
          Vehicle (describe year, manufacturer, type and model):
             Vehicle identification number:
             Location of vehicle (if known):
          Equipment (describe manufacturer, type, and characteristics):
              Serial numbers(s):
              Location (if known):
           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2015                                                          Page 1                                 F 4001-1.IMPOSE.STAY.ORDER
          Case 8:19-bk-11550-TA                   Doc 42 Filed 08/22/19 Entered 08/22/19 11:23:23                                     Desc
                                                    Main Document Page 2 of 2

          Other personal property (describe type, identifying information, and location):


          Real property: EXCEPT AS TO SECURED CREDITOR BANK OF AMERICA, N.A.
            Street Address:         327 Salta Verde Point
            Unit Number:
            City, State, Zip Code: Long Beach, CA 90803
                    Legal description or document recording number (including county of recording): APN 2606-014-041




              See attached page.

3. The Motion is granted on the grounds that:
     a.       The present case was filed in good faith.
     b.       The Property is of consequential value or benefit to the estate.
     c.       The presumption of bad faith under 11 U.S.C. § 362(c)(3)(C)(i) or (c)(4)(D)(i) has been overcome as to all
              creditors.
     d.       The presumption of bad faith as to the Secured Creditor/Lessor under 11 U.S.C. § 362(c)(3)(C)(ii) or
              (c)(4)(D)(ii) has been overcome.

4. The stay of 11 U.S.C. § 362(a) is
     a.       Imposed as to all creditors until further order of the court.
     b.       Imposed as to the Secured Creditor/Lessor with respect to actions to collect the debt owed to the Secured
              Creditor/Lessor until further order of the court.
     c.       Imposed as to the Secured Creditor/Lessor with respect to the Property until further order of the court.
     d.       Continued as to all creditors until further order of the court. (EXCEPT AS TO BANK OF AMERICA, N.A.)
     e.       Continued in effect as to the Secured Creditor/Lessor with respect to actions to collect the debt owed to the
              Secured Creditor/Lessor until further order of the court.
     f.       Continued in effect as to the Secured Creditor/Lessor with respect to the Property until further order of the
              court.
5.         The stay shall be imposed or continued in effect subject to the terms and conditions set forth in the Adequate
           Protection Attachment to this order.
6.         See attached continuation page for additional provisions.


The motion is denied as to Bank of America.

                                                                         ###

                 Date: August 22, 2019




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2015                                                          Page 2                                 F 4001-1.IMPOSE.STAY.ORDER
